NUMBER 13-09-00313-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


FIDEL FLORES ROJAS,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 24th District Court
                        of Victoria County, Texas.


                         MEMORANDUM OPINION

               Before Justices Yañez, Rodriguez, and Garza
                Memorandum Opinion by Justice Rodriguez

      Appellant Fidel Flores Rojas appeals from his conviction for the offense of unlawful

possession of a firearm by a felon. See TEX . PENAL CODE ANN . §§ 12.34, 46.04(a) (Vernon

Supp. 2009). On December 21, 2005, appellant pleaded guilty to the offense. Appellant

was sentenced to ten years of community supervision and assessed a $3,000 fine. On

May 1, 2009, the trial court determined that appellant had violated the terms of his
community supervision.1 The court revoked appellant's probation and sentenced him to

ten years in the Institutional Division of the Texas Department of Criminal Justice.

         Concluding that appellant's "appeal in this case is without merit and frivolous,"

counsel filed an Anders brief in which he reviewed the merits, or lack thereof, of the

appeal. We affirm.

                             I. Compliance with Anders v. California

         Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s

court-appointed appellate counsel has filed a brief with this Court, stating that he has

"diligently searched the record . . . and [has] researched the law applicable to the facts and

issues" and in his professional opinion, "no reversible error is reflected by the record."

After discussing the contested hearing, the punishment assessed, and applicable law,

counsel concludes that "no arguable factual or evidentiary issues are disclosed by the

record in this case which would amount to reversible error." See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.–Corpus Christi

2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en

banc).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), appellant's counsel has, thus, carefully discussed why, under controlling authority,



        1
          At the hearing on the State's m otion to revoke, appellant pleaded "true" to one violation of the
conditions of his com m unity supervision and "not true" to the rem aining violations. After hearing testim ony,
including that of appellant, the trial court found that appellant violated two other conditions of his com m unity
supervision.
                                                        2
there are no errors in the trial court's judgment. Counsel has informed this Court that he

has: (1) forwarded a copy of the brief and his request to withdraw as counsel to appellant;

and (2) informed appellant of his right to review the record and file a pro se response.2

See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman,
252 S.W.3d at 409 n.23. More than an adequate period of time has passed, and appellant

has not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                      II. Independent Review

        Upon receiving an Anders brief, this Court must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief, and we have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                      III. Motion to Withdraw

        In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he


        2
          The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (orig.
proceeding) (quoting W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                    3
must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous”) (citations omitted)). We grant counsel’s motion

to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered to send

a copy of the opinion and judgment to appellant and to advise appellant of his right to file

a petition for discretionary review.3 See TEX . R. APP. P. 48.4; see also In re Schulman, 252
S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                        NELDA V. RODRIGUEZ
                                                                        Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Delivered and filed the
11th day of March, 2010.




         3
            No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.
                                                          4